DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgement of Amendment
Applicant’ After Final Amendment filed 02/28/22 has been acknowledged.
Applicant amended Claim 1 and persuasively argued patentability of the claim.

Status of Claims
Claims 2-3 were canceled earlier.
Claims 1 and 4-7 are examined on merits herein.

Examiner Note
Since the Applicant’ arguments related to patentability of Claim 1 were persuasive, while an amendment to Claim 1 (two last lines of the claim) had a ground for rejection of the claim under 35 U.S.C. 112(b), Examiner tried, but was not able to reach the Applicant located abroad: Examiner did not receive a response to an email sent to MichaelGude@t-online.de and was not able to reach the Applicant by phone to discuss a proposed amendment. Accordingly, Examiner amended Claim 1 to overcome the ground for a rejection under 35 U.S.C. 112(b). In addition, Examiner made some other changes to present Claim 1 in a better form.  If Applicant does not agree with the 

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Claim 1: A multi-chip, 
where only one set of lithography mask is used for manufacturing multi-die chips of different sizes, each chip separated from a wafer comprises 1… n single dies, and
where electrical connections are present between at least two individual dies of a multi-die chip without use of Input/Output buffers, and
where adjacent individual dies of the multi-die chip are connected by an electrically conductive layer passing through a wafer substrate surface area that otherwise is used as a dividing line, the electrically conductive layer tunnels under metallic protective barriers located at edges of the adjacent individual dies and is realized as a low-resistance high doped substrate connection, and
where stripes of low-resistance high doped substrate connections between various adjacent individual dies of the multi-die chip are realized in surfaces of multiple dividing lines.
Allowable Subject Matter
Claims 1 and 4-7 are allowed.
Reason for Allowance
The following is an Examiner’ Statement of Reasons for Allowance:  
Re Claim 1: The prior art of record, alone or in combination, do not render obvious such limitations of Claim 1 as: “adjacent individual dies of the multi-die chip are connected by an electrically conductive layer passing through a wafer substrate surface area that otherwise is used as a dividing line” and “stripes of low-resistance high doped substrate connections between various adjacent individual dies of the multi-die chip are realized in surfaces of multiple dividing lines”, in combination with other limitations of the claim.
Re Claims 4-7: Claims 4-7 are allowed due to dependency on Claim 1.

The prior art of record include: Landis (US 8,796,740), Shau (US 2002/0004932), Wan (US 2017/0063832).

Any comments considered necessary by the Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 
Conclusion
Any inquiry concerning this communication should be directed to GALINA G YUSHINA.  The Examiner can normally be reached between 8 AM - 7 PM Pacific Time (Flexible).
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s Supervisor, Lynne Gurley can be reached on 571-272-1670.  
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  
Status information for published applications may be obtained from either Private PAIR or Public PAIR.  
Status information for unpublished applications is available through Private PAIR only.  
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GALINA G YUSHINA/Primary Patent Examiner, Art Unit 2811, TC 2800, 
United States Patent and Trademark Office
E-mail: galina.yushina@USPTO.gov
Phone: 571-270-7440
Date: 03/07/22